412 So. 2d 48 (1982)
BELLY ACRES, INC. a Florida Corporation, Appellant/Cross-Appellee,
v.
Leonard FRANKEL, Appellee/Cross-Appellant.
No. 80-1116.
District Court of Appeal of Florida, Fifth District.
April 7, 1982.
John B. Ritch of Overstreet & Ritch, Kissimmee, for appellant/cross-appellee.
Jonathan C. Green, Orlando, for appellee/cross-appellant.
COWART, Judge.
Appellant, seller of a trailer park, appeals a final judgment in favor of the buyer awarding various items of damages arising from the breach of express contractual warranties relating to the condition of improvements on the real property sold. The buyer cross-appeals the trial court's denial of the buyer's claims for reformation, for punitive damages and for damages relating to seller's alleged misrepresentation that the premises were high and dry. We have reviewed the record and the trial court's findings as to all matters urged as error on appeal and find no reversible error, with two exceptions.
The evidence is sufficient only to support a finding that there were two broken urinals on October 22, 1976, rather than the *49 three mentioned on the plumber's estimate establishing the cost of replacement at $200 each (exhibit 25).
We note the discrepancies between the itemized damages allowed and the total stated in the judgment. On page 2 of the final judgment damages for exhibit 35 were itemized as follows: fan repairs, $226.20; pool motor, $197.60; license fee, $185.00; and tile, $169.60, which items totaled $778.40. However, on the summary on pages 3 and 4 of the final judgment, the total for exhibit 35 is given as $818.40. Also, the itemized summary as shown correctly totals $41,019.08, rather than $47,792.64 as shown in the final judgment. We hereby reduce the $41,019.08 figure by $200 to eliminate the cost of replacing one of the three urinals (exhibit 25) and by the $40.00 necessary to correct the discrepancy relating to exhibit 35, thereby modifying the final judgment to total $40,779.08. It is, hereby,
AFFIRMED as modified.
COBB and SHARP, JJ., concur.